Citation Nr: 9909509	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-02-875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from July 1969 to July 1971.  

This matter arises from a June 1997 administrative decision 
from the Department of Veteran Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO found that the appellant 
was ineligible for dependency and indemnity compensation and 
death pension benefits as she did not meet the necessary 
requirements to be considered a surviving spouse.  She timely 
appealed the administrative decision and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  She appeared for a hearing before the 
undersigned Board Member in January 1999, sitting at Portland 
Oregon.


FINDINGS OF FACT

1.  The appellant was legally married to the veteran on 
August 13, 1996 and the veteran died on June [redacted], 1997, 
approximately ten months later.

2.  The veteran and appellant did not live in a jurisdiction 
that recognized common law marriage.  

3.  The veteran and appellant had no children born of this 
marriage.

CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for VA benefit purposes.  38 U.S.C.A. 
§§ 1304, 1541, 5107 (West 1991); 38 C.F.R. § 3.54 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that although her legal marriage to 
the veteran lasted only ten months, she should be recognized 
as surviving spouse because they were together for three 
years prior to their marriage.  She also contends that the 
existing law is unfair with respect to surviving spouses and 
should be changed on her behalf.  

According to the marriage certificate associated with the 
claims file, the veteran and appellant were ceremoniously 
married on August 13, 1996.  The veteran succumbed to fatal 
lung cancer on June [redacted], 1997.  The veteran and appellant 
were married approximately ten months.  The veteran submitted a 
notarized statement dated in February 1997, which confirmed 
that he and the appellant had been married for six months, 
and further stated that he and the appellant had been holding 
themselves open as husband and wife for approximately three 
years.  However, as the State of Oregon does not recognize 
common-law marriages, the Board need go no further with 
respect to whether or not the veteran and appellant were 
common-law married.  According to 38 C.F.R. § 3.1(j) (1998), 
a marriage is valid if "valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued."  See also 38 U.S.C.A. § 103(c) (West 
1991).  

In January 1999, the appellant appeared for a hearing before 
the undersigned Board Member.  She testified that she and the 
veteran were married in July 1996 and that they had a full 
ceremony.  She stated that although she did not change her 
name until after her marriage, she and the veteran had been 
together for more than three years prior to the marriage.  
She testified that the veteran had wanted to marry her 
earlier but that she had said she would think about it and 
that, in effect, nothing was done about it until later.  She 
further testified as to her diligent and continuous care for 
the veteran during his fatal illness.  She noted that he was 
seemingly quite healthy when they married and was not 
diagnosed with cancer until five months after their wedding.  
She testified that she left her work temporarily to care for 
the veteran and she submitted a copy of her application for 
leave under the Family Medical Leave Act, to care for her 
husband.  

According to applicable VA law and regulations, the term 
"surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death (and meets the requirements of 38 C.F.R. § 
3.1(j)), and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried or, has not since the death of veteran, and 
after September 19, 1962, lived with another person and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A 
§ 101(3) (West 1991); 38 C.F.R. § 3.50(b) (1998).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 U.S.C.A. 
§ 1541(f); 38 C.F.R. § 3.54(a).  

Dependency and Indemnity Compensation (DIC) payable under 38 
U.S.C.A. 
§ 1310(a) may be paid to the surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (1) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or (2) for 1 year or more, or (3) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§ 1304, 1310(a); 38 
C.F.R. § 3.54(c).

In reviewing the evidence of record, and applying the facts 
in this case to the above criteria, the Board must conclude 
that the appellant does not qualify for either death pension 
or DIC benefits as a surviving spouse of the veteran.  The 
undisputed evidence set forth above indicates that, although 
she and the veteran were lawfully married in August 1996, she 
was not married to him for one year or more prior to his 
death, a child was not born to them, and they were not 
married prior to May 8, 1985.  With respect to DIC benefits, 
the appellant again was not married to the veteran for one 
year or more, there was no child born of the marriage, nor 
did their marriage in 1996 occur within 15 years of his 
discharge in 1971.  Accordingly, none of the requirements for 
establishing eligibility for VA benefits as a surviving 
spouse of a veteran has been satisfied.

Based on the foregoing, the appellant's claim lacks legal 
merit under the applicable laws and regulations.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals, (Court)), has held 
that in a case where the law is dispositive, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Board considered the appellant's testimony regarding her 
care for the veteran and the depth of their marriage 
commitment, as well as her contentions that because the 
Social Security Administration (SSA) requires only nine 
months of marriage, the laws of the VA requiring at least one 
year of marriage for eligibility for VA benefits are unfair.  
The Board is most sympathetic to her situation, nevertheless, 
the Board is bound in its decisions by applicable statutes 
enacted by Congress and implementing VA regulations, not by 
regulations relating to the SSA.  As such, the Board is 
without authority to disregard them, and is not free to 
change the law as it sees fit.  38 C.F.R. § 19.5 (1998).  
Unfortunately, her contentions simply do not provide a basis 
on which her claim may be granted.


ORDER

The appellant is not entitled to recognition as a surviving 
spouse for the purposes of VA benefits; the appeal is denied 
as a matter of law.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals






- 4 -


